296 S.W.3d 487 (2009)
Steve BUSKEN, Pedros Chekoudjian, Steve Davis, James Hussey, Gary Kleeschulte, Patricia Kleeschulte, William Kleeschulte, Carolyn Malon, Mike McCormack, John Quigley, Mary Quigley, Chester G. Tesson, Chester L. Tesson, Edith Tesson, John Wehmer, and Tom Widoe, Plaintiffs, and
Gary Bextermueller, Plaintiff/Appellant,
v.
PULITZER, INC., St. Louis Post-Dispatch, L.L.C., and Suburban Journals of Greater St. Louis, L.L.C., Defendants/Respondents.
No. ED 92655.
Missouri Court of Appeals, Eastern District, Division One.
September 22, 2009.
Rehearing Denied November 16, 2009.
Paul C. Hetterman, Bartley Goffstein, L.L.C, St. Louis, MO, for plaintiffs/appellant.
Marvin L. Lindmark, Bobroff, Hesse, Lindmark & Martone, P.C., St. Louis, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Plaintiff appeals from the judgment in defendants' favor in his action for damages for breach of his St. Louis Post-Dispatch Suburban Distributor Service Agreement. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).